Execution Version


FORBEARANCE AGREEMENT


This Forbearance Agreement, dated as of June 10, 2009 (the “Forbearance
Agreement”) is entered into by and among PARKING COMPANY OF AMERICA AIRPORTS,
LLC, a Delaware limited liability company (“PCAA”), PARKING COMPANY OF AMERICA
AIRPORTS PHOENIX, LLC, a Delaware limited liability company (“PCAA Phoenix”),
PCAA SP, LLC, a Delaware limited liability company (“PCAA SP”), and PCA
AIRPORTS, LTD., a Texas limited partnership (“PCAA Texas” and, together with
PCAA, PCAA Phoenix, and PCAA SP, individually and collectively as the context
requires, the “Borrower”), PCAA PARENT, LLC, a Delaware limited liability
company (the “Guarantor”), DEKABANK DEUTSCHE GIROZENTRALE, a bank organized
under the laws of Germany, in its capacity as holder of Note A-1 (“Deka”),
DEUTSCHE HYPOTHEKENBANK AG, a bank organized under the laws of Germany, in its
capacity as holder of Note A-2 (“Hypo”), and ING REAL ESTATE FINANCE (USA) LLC,
a Delaware limited liability company, in its capacity as holder of Note A-3
(“ING” and together with Deka and Hypo, the “Note A Co-Lenders”), CAPMARK
FINANCE, INC., a California corporation, in its capacity as holder of Note
B-1 (“Capmark”), CAPMARK STRUCTURED REAL ESTATE, LTD., a limited liability
company organized under the laws of the Cayman Islands, in its capacity as
holder of Note B-2 (“CSRE” and together with Capmark, the “Note B Co-Lenders”)
(the Note A Co-Lenders and the Note B Co-Lenders collectively, the “Lenders”),
ING REAL ESTATE FINANCE (USA) LLC, a Delaware limited liability company, in its
capacity as agent for the Note A Co-Lenders (the “Note A Agent”) and in its
capacity as administrative agent (the “Administrative Agent”) and CAPMARK
FINANCE, INC., a California corporation, in its capacity as agent for the Note B
Co-Lenders (“Note B Agent” and together with the Note A Agent and the
Administrative Agent, the “Agents”), with respect to the Loan Agreement dated as
of September 1, 2006 and as amended pursuant to that certain First Amendment to
Loan Agreement, dated as of December 4, 2006 (as amended, the “Loan Agreement”).


WITNESSETH:


WHEREAS, pursuant to the Loan Agreement, the Lenders have made Loans and other
extensions of credit to the Borrower which remain outstanding;


WHEREAS, one or more Designated Defaults (as defined below) have occurred and
are continuing or are expected to occur and continue during the Forbearance
Period;


WHEREAS, notwithstanding the existence of such Designated Defaults, the Agents
and the Lenders have agreed to forbear, during the Forbearance Period, from
exercising remedies and taking certain remedial actions under the Loan
Agreement, the other Loan Documents and applicable law solely with respect to
such Designated Defaults on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 


ARTICLE I
DEFINITIONS


Section 1.1 Defined Terms. Unless otherwise defined herein, capitalized terms
used herein have the meanings assigned in the Loan Agreement and the other Loan
Documents, and the following terms shall have the following meanings:


“Capital Expenditures” shall mean for any period, with respect to any Person,
the aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period, but excluding any depreciation or amortization) which are required
to be capitalized under GAAP on a balance sheet of such Person.


“Capital Lease Obligations” shall mean with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Forbearance Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.


“Cash Flow Forecast” shall mean the rolling consolidated 13-week cash flow and
financial projections of the Guarantor and its subsidiaries covering the period
beginning the Effective Date and itemizing on a weekly basis all revenues
projected to be received and all expenditures proposed to be made during such
periods and other cash flow and financial projections, and reporting any
variances from the initial Cash Flow Forecast for both the prior week ended on
(and including) the immediately preceding Saturday and the cumulative period to
date, and providing a written explanation of such variances, which shall at all
times be in form and substance reasonably satisfactory to the Agents and the
Lenders. The initial Cash Flow Forecast is attached hereto as Exhibit A.


“Collateral” shall mean, collectively, all assets and property of the Borrower
and Guarantor that are from time to time subject to, or required to be subject
to, a Lien pursuant to the Loan Agreement, Security Instruments and any other
agreements executed to secure Borrower’s payment of the Loan and performance of
the Obligations.


“Designated Defaults” shall mean the Events of Default occurring as a result of
(i) Guarantor’s failure to maintain the required Net Worth pursuant to Section
9.18 of the Loan Agreement, (ii) Guarantor’s failure to maintain the required
Liquidity pursuant to Section 9.19 of the Loan Agreement, (iii) Borrower’s
failure to pay in cash interest as set forth in the Loan Agreement pursuant to
Section 11.01(a) of the Loan Agreement, (iv) Borrower’s failure to make any Swap
Payment pursuant to Section 11.01(s) of the Loan Agreement.

 
2

--------------------------------------------------------------------------------

 


“Effective Date” shall mean the date hereof, but only upon satisfaction or
waiver of the conditions precedent specified in Article V of this Forbearance
Agreement.


“Expiration Date” shall mean August 31, 2009.


“Forbearance Period” shall mean the period beginning on the Effective Date and
ending on the earlier of (a) the Expiration Date and (b) the Termination Date.


“Indebtedness” shall mean that of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
trade payables incurred in the ordinary course of such Person’s business), (c)
all obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any capital stock of such Person, (h) all
guaranteed obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above; (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any lien on property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation, and (j) the liquidation value of any
preferred capital stock of such Person or its subsidiaries that is held by any
Person other than the issuer thereof and its wholly owned subsidiaries.


“Investments” shall mean any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any capital
stock, bonds, notes, debentures or other debt securities of, or any assets
constituting an ongoing business from, or make any other investment in,
any other Person.


“Termination Date” shall mean the date on which any event identified in Article
III of this Forbearance Agreement shall occur.


ARTICLE II
FORBEARANCE


Section 2.1 Forbearance. Subject to the terms and conditions hereof, each of the
Agents and the Lenders hereby agree to forbear, during the Forbearance Period,
from the exercise of any and all rights or remedies they may have with respect
to, and only with respect to, the Borrower or the Guarantor under the Loan
Agreement, the other Loan Documents and applicable law (including, without
limitation, exercising any remedies upon any cash held by the Borrower or
the Guarantor in any account including, without limitation, any Collection
Account or Deposit Account), solely in respect of the Designated Defaults.
Furthermore, the Borrower and Guarantor shall not be required during the
Forbearance Period (i) under section 4.09 of the Loan Agreement to deposit
Excess Cash Flow from the Property in the Excess Cash Flow Reserve Account, (ii)
under section 7.02(iii) of the Loan Agreement, to maintain at least one
independent Board member at each of the Single Purpose Entities and (iii) with
respect to Parking Leases associated with Hartford and Cleveland airports, (A)
under section 9.20 of the Loan Agreement, to comply with all Parking Lease
requirements and (B) under section 10.03 of the Loan Agreement, to obtain Lender
permission prior to obtaining Partial Releases of Property; provided, however,
that management shall obtain the Administrative Agent’s consent prior to taking
any action described in (iii) above.

 
3

--------------------------------------------------------------------------------

 


Section 2.2 Accrual of Interest. Notwithstanding anything contained in the Loan
Agreement or other Loan Documents to the contrary, during the Forbearance
Period, all interest owing in respect of the Loans shall accrue interest at a
rate per annum equal to the non-default rate of interest. All interest that
becomes due and payable during the Forbearance Period shall be paid-in-kind and
capitalized.


ARTICLE III
EVENTS OF TERMINATION


Section 3.1 Upon the occurrence of any of the following events:


(a) the Borrower or the Guarantor shall default in the observance of any
agreement contained in this Forbearance Agreement;


(b) any payment is made by the Borrower or the Guarantor or any of their
subsidiaries with respect to the Rate Swap Agreement;


(c) the occurrence of an Event of Default under the Loan Agreement (other than a
Designated Default); or


(d) the exercise of any rights or remedies against the Guarantor or any of its
subsidiaries, with respect to any Indebtedness in excess of $500,000 (other than
any Indebtedness arising under or in connection with the Rate Swap Agreement),
including without limitation, the acceleration of any amounts due or to become
due to such holders;


then, and in any such event, the provisions of Article II of this Forbearance
Agreement shall immediately and automatically terminate, and thereafter such
Section shall have no force or effect.

 
4

--------------------------------------------------------------------------------

 


ARTICLE IV
AGREEMENTS


Section 4.1 Cash Flow Forecast.


(a) The Borrower and Guarantor shall furnish to the Agents, for distribution to
the Lenders, as soon as available but no later than 5:00PM EST each Wednesday
during the Forbearance Period, an updated Cash Flow Forecast which shall set
forth (i) a comparative reconciliation, on a line by line basis, of actual cash
receipts and disbursements against the cash receipts and disbursements
forecasted in the initial Cash Flow Forecast, and the percentage variance
thereof, for (A) the weekly period ended on (and including) the immediately
preceding Saturday and (B) the cumulative period to date, (ii) a written
explanation of such variances, and (iii) projections for the following 13 weeks,
including a rolling cash receipts and disbursements forecast for such period. To
be clear, the variances measured throughout the Forbearance Period, in
accordance with (i) above, will always be measured against the initial Cash Flow
Forecast and not against any subsequent version thereof.


(b) The Borrower and Guarantor agree that (i) except as otherwise provided
herein, they shall not make or commit to make any Capital Expenditures,
Investments or other payments other than those identified in the initial Cash
Flow Forecast; and (ii) on the last business day of any week, such Capital
Expenditures, Investments and other payments for such cumulative period to date
shall not exceed 110% (on a book value basis) of the amounts, on an aggregate
basis, set forth for such cumulative period to date in the initial Cash Flow
Forecast; provided, however, that such 110% variance test will not become
effective for the first week of the cumulative period to date but will become
effective for the second week of the cumulative period and will remain effective
thereafter throughout the remainder of the Forbearance Period. Notwithstanding
anything provided herein to the contrary, the Borrower and/or Guarantor shall be
authorized to make or commit to make any Capital Expenditure not set forth in
the Cash Flow Forecast that management determines, in the exercise of its
fiduciary duties and to the extent practicable, upon consultation with the
Administrative Agent, is necessary in connection with an emergency situation.


(c) Each Thursday (or as soon as practicable thereafter) during the Forbearance
Period, the Borrower, and others as are reasonably requested from time to time,
shall participate on a regularly scheduled conference call with the Agents,
their advisors and any available Lender to discuss the operations and finances
of the Borrower and its affiliates, the Cash Flow Forecast, and other matters as
the Agents or Lenders may reasonably request.


Section 4.2 Financial Statements. Within 20 days after the end of each fiscal
month during the Forbearance Period, the Borrower and Guarantor shall provide to
the Agents, for distribution to the Lenders, monthly financial statements as of
the close of such fiscal month.


Section 4.3 Collateral.


(a) The Borrower shall, as and when requested by the Administrative Agent,
execute and deliver to Agents, all instruments, agreements and documents and
shall take all other reasonable actions as may be reasonably required to provide
a first priority security interest in the Collateral.

 
5

--------------------------------------------------------------------------------

 


(b) The Borrower shall deliver to the Agents, on or before June 30, 2009, a
fully completed and executed collateral certificate, in a form reasonably
acceptable to the Agents, with respect to the Borrower and the Guarantor.


(c) The Agents and the Lenders shall, on or before June 30, 2009, agree to amend
the Lockbox Agreement to provide, among other things, that the Borrower shall
continue to have access to the funds therein until such time as the
Administrative Agent delivers a notice to the bank directing a shifting of
dominion; provided, however, that neither the Agent nor any Lender shall be
permitted to deliver any such notice during the Forbearance Period.


Section 4.4 Access and Cooperation.


(a) The Borrower and the Guarantor shall grant the Agents and their advisors
reasonable access, during normal business hours, to the Borrower, Guarantor, and
the Property as often as may be reasonably requested during the Forbearance
Period. The Borrower and the Guarantor shall permit the Agents and their
advisors, on reasonable notice, to visit and inspect their properties (including
their books and records, accounts receivable and inventory, facilities and other
business assets) during normal business hours as often as reasonably requested.
The Borrower and the Guarantor shall cooperate in all respects with any
financial advisors retained by the Agents.


(b) The Borrower and the Guarantor shall cooperate in promptly providing to the
Agents, for distribution to the Lenders, all financial, operational, business
and other information and data that is reasonably requested by the Agents and
the Lenders.


Section 4.5 Extraordinary Payments. Neither the Borrower nor the Guarantor shall
make any extraordinary payments to management during the Forbearance Period;
provided, however, that the Borrower and Guarantor shall be authorized hereunder
to make any mandatory or discretionary payments currently provided for under
existing employment-related agreements, consulting agreements, company policies
or under programs established with the consent of the Lenders as set forth in
the Cash Flow Forecast; provided, further that, with respect to any payments
described in the preceding proviso that are calculated with reference to the
EBITDA of the Borrower, Guarantor and/or their affiliated entities, the Agents
and Lenders consent to the calculation thereof exclusive of restructuring costs
(in an aggregate bonus amount not to exceed $265,000).


Section 4.6 Payments to Sponsor. Neither the Borrower nor the Guarantor shall
make, or permit Guarantor’s other subsidiaries to make, any payments to
Macquarie Infrastructure Company or any of its related parties (other than PCAA
Parent LLC and its subsidiaries) during the Forbearance Period in respect of
dividends or distributions on any shares of capital stock or other interests,
management fees or for any other purpose, except for payments for the
reimbursement of legal fees and expenses in an aggregate amount up to $280,000
during the Forbearance Period.


 
6

--------------------------------------------------------------------------------

 


Section 4.7 Dispositions and Indebtedness. Notwithstanding anything to the
contrary contained in the Loan Agreement, during the Forbearance Period, the
Borrower and the Guarantor shall not, and shall not permit Guarantor’s other
subsidiaries to, outside the ordinary course of business, (a) sell, lease or
otherwise dispose of any assets or properties or (b) incur Indebtedness. For
avoidance of doubt, the Borrower and the Guarantor shall reflect all
dispositions and each incurrence of Indebtedness in the Cash Flow Forecast.


Section 4.8 Forbearance Agreement Deemed Agreements Under the Loan Agreement.
This Forbearance Agreement shall be deemed a Loan Document and the agreements of
the Borrower and Guarantor contained in this Forbearance Agreement shall be
deemed to be, and shall be, agreements under the Loan Agreement; provided,
however, that, notwithstanding anything to the contrary herein or in the Loan
Agreement, the Agents and the Lenders each acknowledge and agree that all
financial information provided by the Borrower and/or Guarantor hereunder,
including, without limitation, the initial Cash Flow Forecast, any updated Cash
Flow Forecast and any reconciliations thereof, shall be draft documents until
approved by the Board of Directors of PCAA and neither the Borrower, Guarantor
nor any of their directors or officers makes any representation as to the
validity thereof. Any breach on the part of the Borrower or Guarantor in respect
of any agreement contained in this Forbearance Agreement shall constitute an
Event of Default.


ARTICLE V
CONDITIONS PRECEDENT


Section 5.1 This Forbearance Agreement shall not become effective unless and
until each of the conditions precedent set forth below have been satisfied or
the satisfaction thereof shall have been waived in accordance with the terms
hereof:


(a) Receipt by the Agents of counterparts of this Forbearance Agreement, duly
executed and delivered by the Agents, the Lenders, the Borrower and the
Guarantor;


(b) Receipt by the Agents of payment in full in cash of its invoiced and unpaid
fees and out-of-pocket expenses incurred in connection with the Loan Agreement
or the other Loan Documents, including, without limitation, the reasonable fees
and disbursements of the Agents’ counsel and advisors; and


(c) Receipt by the Agents of the initial Cash Flow Forecast.


ARTICLE VI
INTERPRETATION


Section 6.1 Continuing Effect of the Loan Agreement. The Borrower, the
Guarantor, the Agents and the Lenders hereby acknowledge and agree that the Loan
Agreement shall continue to be and remain unchanged and in full force and effect
in accordance with its terms, except as expressly provided herein.


Section 6.2 No Limitation on Remedies after Forbearance Period. The Borrower and
the Guarantor hereby acknowledge and agree that, at the end of the Forbearance
Period, the provisions of Article II of this Forbearance Agreement shall become
of no force and effect and the Agents and the Lenders shall be free, in
accordance with the Loan Agreement and the other Loan Documents, to declare the
Loans and all other amounts outstanding under the Loan Agreement to be due and
payable and to exercise and enforce, or to take steps to exercise and enforce,
all other rights, powers, privileges and remedies available to them under the
Loan Agreement, any other Loan Document or applicable law on account of the
Designated Defaults (or any other Default or Event of Default) as if this
Forbearance Agreement had not been entered into by the parties hereto.

 
7

--------------------------------------------------------------------------------

 


Section 6.3 No Waiver; Other Defaults or Events of Default.


(a) Nothing contained in this Forbearance Agreement shall be construed or
interpreted or is intended as a waiver of any rights, powers, privileges or
remedies that the Agents or the Lenders have or may have under the Loan
Agreement or any other Loan Document on account of the Designated Defaults,
except as expressly provided herein.


(b) Nothing contained in this Forbearance Agreement shall be construed or
interpreted or is intended as a waiver of or limitation on any rights, powers,
privileges or remedies that the Agents or the Lenders have or may have under the
Loan Agreement or any other Loan Document on account of any Default or Event of
Default other than the Designated Defaults.


ARTICLE VII
MISCELLANEOUS


Section 7.1 Representations and Warranties. The Borrower and the Guarantor
hereby represent and warrant as of the date hereof that, after giving effect to
this Forbearance Agreement, to the best of their knowledge, (a) no Default or
Event of Default has occurred and is continuing, except the Designated Defaults
and (b) all representations and warranties of the Borrower and the Guarantor
contained in the Loan Documents (which shall be deemed to include this
Forbearance Agreement) are true and correct in all material respects with the
same effect as if made on and as of such date.


Section 7.2 Payment of Fees and Expenses. The Borrower and the Guarantor agree
to reimburse the Agents upon demand, for all reasonable and documented
out-of-pocket expenses incurred in connection with the Loan Agreement or the
other Loan Documents (which shall be deemed to include this Forbearance
Agreement), including, without limitation, the reasonable and documented fees
and disbursements of the Agents’ counsel and advisors. The Borrower agrees that
it shall (i) replenish the previously funded $75,000 retainer the Borrower
provided to the Note A Agents’ financial advisor, when such advisor has applied
unpaid outstanding fees and expenses in an amount equal to or greater than
$65,000 against such retainer and (ii) upon request, fund a $75,000 retainer for
a financial advisor for the Note B Agent and replenish such retainer when such
advisor has applied unpaid outstanding fees and expenses in an amount equal to
or greater than $65,000 against such retainer. For the avoidance of doubt, the
Borrower agrees to replenish funds so that each of the financial advisor’s may
maintain retainers of up to $75,000; provided, however, that the Borrower and
Guarantor shall not be required to pay the advisors to the Note B Agent in
excess of $175,000 during the Forbearance Period.

 
8

--------------------------------------------------------------------------------

 


Section 7.3. Confirmation of Indebtedness. The Borrower and the Guarantor hereby
confirm and acknowledge that, as of the Effective Date, (i) the Borrower is
truly and justly indebted to the Lenders, without defense, counterclaim or
offset of any kind, (ii) the Borrower is liable to the Lenders in respect of the
Loans made under the Loan Agreement in the aggregate principal amount of
$195,000,000, plus accrued and unpaid interest, and (iii) the Guarantor is
contingently liable to the Lenders in respect of such amounts.


Section 7.4. Counterparts. This Forbearance Agreement may be executed by the
parties hereto in any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.


Section 7.5 GOVERNING LAW. THIS FORBEARANCE AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FORBEARANCE AGREEMENT SHALL, IN ALL
RESPECTS, BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING, TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, ALL OTHER CONFLICTS OF LAWS PRINCIPLES AND CHOICE OF LAW
RULES OF THE STATE OF NEW YORK.


Section 7.6 Reservation of Rights. Notwithstanding anything contained in this
Forbearance Agreement to the contrary, the Borrower and Guarantor acknowledge
that the Agent and the Lenders do not waive, and expressly reserve, the right to
exercise, at any time during the Forbearance Period, any and all of their rights
and remedies under (a) the Loan Agreement, any other Loan Document and
applicable law in respect of the Designated Defaults against any Person other
than the Borrower or the Guarantor or their respective management, directors or
shareholders and (b) the Loan Agreement, any other Loan Document and applicable
law in respect of any Default or Event of Default other than the Designated
Defaults.


Section 7.7 Release. The Borrower and the Guarantor hereby release, waive, and
forever relinquish all claims, demands, obligations, liabilities and causes of
action of whatever kind or nature, whether known or unknown, which any of them
have, may have, or might assert at the time of execution of the Forbearance or
in the future against the Agent, the Lenders and/or their respective parents,
affiliates, participants, officers, directors, employees, agents, attorneys,
accountants, consultants, successors and assigns, directly or indirectly, which
occurred, existed, was taken, permitted or begun prior to the execution of this
Forbearance Agreement, arising out of, based upon, or in any manner connected
with (i) any transaction, event, circumstance, action, failure to act or
occurrence of any sort or type, whether known or unknown, with respect to the
Loan Agreement, any other Loan Document and/or the administration thereof or the
Obligations created thereby; (ii) any discussions, commitments, negotiations,
conversations or communications with respect to the refinancing, restructuring
or collection of any Obligations related to the Loan Agreement, any other Loan
Document and/or the administration thereof or the Obligations created thereby or
(iii) any matter related to the foregoing, in each case, prior to the execution
of this Forbearance Agreement.

 
9

--------------------------------------------------------------------------------

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the date first above written.


BORROWER:


PARKING COMPANY OF AMERICA AIRPORTS, LLC, a Delaware limited liability company
 
PARKING COMPANY OF AMERICA AIRPORTS PHOENIX, LLC, a Delaware limited liability
company
 
By: PCAA Parent, LLC, a Delaware limited liability company, its sole member  
By:  PCAA Parent, LLC, a Delaware limited liability company, its sole member    
 
By:  /s/ Charles Huntzinger

--------------------------------------------------------------------------------

 
By:  /s/ Charles Huntzinger

--------------------------------------------------------------------------------

Name: Charles Huntzinger
 
Name: Charles Huntzinger
Title: Chief Executive Officer
 
Title: Chief Executive Officer
     
PCAA SP, LLC, a Delaware limited liability company
 
PCA AIRPORTS, LTD., a Texas limited partnership
      By: PCAA Parent, LLC, a Delaware limited liability company, its sole
member   By: PCAA GP, LLC, a Delaware limited liability company, its general
partner                 By:
PCAA Parent, LLC, a Delaware limited liability company, its sole member 
     
By:  /s/ Charles Huntzinger

--------------------------------------------------------------------------------

 
By:  /s/ Charles Huntzinger

--------------------------------------------------------------------------------

Name: Charles Huntzinger
 
Name: Charles Huntzinger
Title: Chief Executive Officer
 
Title: Chief Executive Officer


 
S-1

--------------------------------------------------------------------------------

 


GUARANTOR:



 
PCAA PARENT, LLC, a Delaware limited liability company
     
By:
/s/ Charles Huntzinger
 
Name: Charles Huntzinger
 
Title: Chief Executive Officer


 
S-2

--------------------------------------------------------------------------------

 



 
NOTE A AGENT AND LENDER:
     
ING REAL ESTATE FINANCE (USA) LLC
     
By:
/s/ Maria D. Kastanis
   
Name:
MARIA D. KASTANIS
   
Title:
SENIOR DIRECTOR
         
By:
/s/ Alexander Joerg
   
Name:
ALEXANDER JOERG
   
Title:
VICE PRESIDENT


 
S-3

--------------------------------------------------------------------------------

 



 
NOTE A LENDERS:
     
DEUTSCHE HYPOTHEKENBANK AG
     
By:
/s/ Dirk Wilke
   
Name:
Dirk Wilke
   
Title:
authorized officer
         
By:
/s/ Frank Müller
   
Name:
Frank Müller
   
Title:
authorized officer
         
DEKABANK DEUTSCHE GIROZENTRALE
         
By:
     
Name:
     
Title:
           
By:
     
Name:
     
Title:
 


 
S-4

--------------------------------------------------------------------------------

 



 
LENDERS:
     
DEUTSCHE HYPOTHEKENBANK AG
         
By:
     
Name:
     
Title:
           
By:
     
Name:
     
Title:
           
DEKABANK DEUTSCHE GIROZENTRALE
         
By:
/s/ Dietmar Klein
   
Name:
Dietmar Klein
   
Title:
Managing Director
         
By:
/s/ Tanja Seifried
   
Name:
Tanja Seifried
   
Title:
Vice President


 
S-4

--------------------------------------------------------------------------------

 



 
NOTE B AGENT AND LENDERS:
     
CAPMARK  FINANCE INC.
         
By:
/s/ David Blum
   
Name:
David Blum
   
Title:
Vice President
         
CAPMARK STRUCTURED REAL ESTATE, LTD.
         
By:
/s/ David Blum
   
Name:
David Blum
   
Title:
Vice President


 
S-5

--------------------------------------------------------------------------------

 


EXHIBIT A


Initial Cash Flow Forecast

 
 

--------------------------------------------------------------------------------

 


Parking Company of America Airports
Projected Results of Operations and Cash Flow
        Jun-09        thru         Aug-09



SCH - 1B -    STATEMENT OF CASH FLOWS


In Thousands of Dollars
                                                                               
Week ——>
 
1
   
2
   
3
   
4
   
5
   
6
   
7
   
8
   
9
   
10
   
11
   
12
             
13-Jun
   
20-Jun
   
27-Jun
   
4-Jul
   
11-Jul
   
18-Jul
   
25-Jul
   
1-Aug
   
8-Aug
   
15-Aug
   
22-Aug
   
29-Aug
   
TOTAL
 
Net Sales
      $ 1,385.8     $ 1,385.8     $ 1,385.8     $ 1,463.9     $ 1,463.9     $
1,463.9     $ 1,463.9     $ 1,175.1     $ 1,175.1     $ 1,175.1     $ 1,175.1  
  $ 1,175.1     $ 17,274.0  
Receipts
                                                                               
                           
Daily Lot Receipts - Cash
        436.8       436.8       436.8       462.1       462.1       462.1      
462.1       371.0       371.0       371.0       371.0       371.0       5,014.0
 
Daily Lot Receipts - Credit Card
        675.1       682.6       705.7       636.5       648.4       662.0      
671.0       795.1       679.5       721.2       811.1       831.9       8,519.9
 
Contract Revenue
        40.8       39.6       41.5       43.5       50.6       50.6       51.1  
    51.1       51.2       51.2       49.6       48.2       569.0  
Voucher Revenue
        41.3       43.0       42.6       43.0       44.6       43.0       44.1  
    43.0       41.5       42.5       42.0       42.7       513.2  
Monthly Lot Receipts
        2.3       4.5       9.6       12.9       90.5       16.2       18.1    
  18.1       94.1       18.1       13.3       12.6       310.4  
Prepaid Revenue
        164.0       177.9       177.9       174.9       194.4       194.4      
194.4       153.9       157.5       157.5       157.5       157.5       2,061.9
 
Other Cash Receipts
        -       -       -       -       -       -       -       -       -      
-       -       -       -  
Total Receipts
      $ 1,360.3     $ 1,384.4     $ 1,414.1     $ 1,372.9     $ 1,490.6     $
1,428.3     $ 1,440.8     $ 1,432.2     $ 1,394.8     $ 1,361.6     $ 1,444.5  
  $ 1,463.9     $ 16,988.4                                                      
                                                         
Operating Disbursements
                                                                               
                           
Payroll & Taxes & Benefits
        -       780.7       -       780.7       -       781.0       -      
781.0       -       778.9       -       778.9       4,681.1  
Benefits & Other Payroll Costs
        -       -       132.3       -       132.3       -       132.3       -  
    132.3       -       132.3       -       661.6  
Employee Bonuses & Taxes
        -       -       -       -       -       -       -       115.0       -  
    -       -       -       115.0  
Severance
        -       -       -       -       -       -       -       -       -      
-       -       -       -  
Advertising & Marketing
        60.6       26.6       26.6       35.9       60.9       41.9       41.9  
    27.9       60.1       23.1       23.1       23.1       451.8  
Real Estate - Leases
        -       -       -       -       838.6       -       -       -      
838.6       -       -       -       1,677.2  
Real Estate - Taxes
        200.0       -       -       72.2       200.0       -       -       57.8
      200.0       -       -       -       730.0  
Real Estate - Other
        12.7       12.7       12.7       12.7       12.9       12.9       12.9  
    12.9       10.3       10.3       10.3       10.3       143.7  
Shuttle Operations
        392.4       212.4       99.4       108.2       54.2       160.0      
189.2       83.7       80.9       160.0       80.9       130.9       1,752.5  
Lot Operations
        137.2       137.6       125.6       127.9       128.9       93.0      
129.0       147.3       91.9       91.9       91.9       143.6       1,445.6  
Professional Services
        49.1       49.1       49.1       49.1       48.6       48.6       48.6  
    48.6       34.9       34.9       34.9       84.9       580.1  
Sales Taxes
        -       80.0       327.7       -       -       72.5       565.1       -
      -       79.0       315.8       -       1,440.1  
G&A - General
        27.1       28.4       28.4       28.8       28.8       28.9       28.9  
    25.9       21.8       21.5       21.5       21.5       311.3  
Total Operating Disbursements
      $ 879.1     $ 1,327.5     $ 801.9     $ 1,215.6     $ 1,505.2     $
1,238.8     $ 1,147.9     $ 1,300.2     $ 1,470.7     $ 1,199.5     $ 710.7    
$ 1,193.1     $ 13,990.2                                                        
                                                       
Operating Cash Flow
  $ 481.2     $ 56.9     $ 612.2     $ 157.4     $ (14.6 )   $ 189.5     $ 292.8
    $ 132.1     $ (75.9 )   $ 162.1     $ 733.9     $ 270.8     $ 2,998.3  
Accumulated
    481.2       538.1       1,150.3       1,307.7       1,293.1       1,482.6  
    1,775.4       1,907.5       1,831.6       1,993.7       2,727.5      
2,998.3                                                                        
                                               
Other (Sources)/ Uses
                                                                               
                           
A- Notes - Principal & Interest
        -       -       -       -       -       -       -       -       -      
-       -       -       -  
B- Notes - Principal & Interest
        -       -       -       -       -       -       -       -       -      
-       -       -       -  
Credit Swap Expense
        -       -       -       -       -       -       -       -       -      
-       -       -       -  
Chicago Mortgage - Principal & Interest
        -       -       -       40.8       -       -       -       40.7       -
      -       -       -       81.6  
Philadelphia RCL Mortgage - Principal & Interest
        -       -       -       14.0       -       -       -       13.9       -
      -       -       -       27.9  
Capital Leases - Principal & Interest
        -       -       -       41.7       -       -       -       41.7       -
      -       -       -       83.5  
Restructuring Costs
        -       42.5       45.0       -       45.0       22.5       22.5       -
      -       45.0       22.5       22.5       267.5  
Restructuring Professionals
        415.0       -       190.0       -       215.0       60.0       125.0    
  -       275.0       -       125.0       -       1,405.0  
Capital Expeditures
        10.0       10.0       15.0       15.0       20.0       20.0       20.0  
    20.0       20.0       25.0       25.0       25.0       225.0  
MIC Intercompany Payments & Fees
        -       -       -       -       -       -       -       -       -      
-       280.0       -       280.0  
Other Taxes
        -       -       -       -       -       -       -       -       -      
-       -       -       -  
Other (Sources) / Uses
        -       -       -       -       -       -       -       -       -      
-       -       -       -  
Total Other (Sources)/ Uses
      $ 425.0     $ 52.5     $ 250.0     $ 111.5     $ 280.0     $ 102.5     $
167.5     $ 116.4     $ 295.0     $ 70.0     $ 452.5     $ 47.5     $ 2,370.4  
                                                                               
                         
Net Cash Flow
  $ 56.2     $ 4.4     $ 362.2     $ 45.8     $ (294.6 )   $ 87.0     $ 125.3  
  $ 15.7     $ (370.9 )   $ 92.1     $ 281.4     $ 223.3     $ 627.8  
Accumulated
    56.2       60.6       422.8       468.7       174.0       261.0       386.4
      402.0       31.2       123.2       404.6       627.8                      
                                                                               
           
Opening 6/7/09
                                                                               
                 
Change
 
Ending Book Cash Balance   
$ 
-
  $ 56.2     $ 60.6     $ 422.8     $ 468.7     $ 174.0     $ 261.0     $ 386.4
    $ 402.0     $ 31.2     $ 123.2     $ 404.6     $ 627.8     $ 627.8  



1 Summary 6/9/2009

 
 

--------------------------------------------------------------------------------

 
